SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

             Donna Rowe v. Bell & Gossett Company (A-16-18) (081602)

Argued March 25, 2019 -- Decided September 11, 2019

PATTERSON, J., writing for the Court.

      The Court considers whether the trial court properly admitted into evidence
statements made by defendants who reached a settlement with plaintiffs prior to trial and
whether the court properly allowed the jury to allocate fault to those settling defendants.

       Plaintiffs Ronald Rowe and Donna Rowe filed an asbestos product liability action
alleging that Ronald Rowe contracted mesothelioma as a result of exposure to asbestos-
containing products sold by defendants. The parties conducted discovery. Each
defendant served certified answers to interrogatories, and plaintiffs’ counsel deposed
defendants’ current and former employees, who testified as corporate representatives.

       One defendant named in plaintiffs’ complaint was “Universal,” which asserted
against all other defendants crossclaims for contribution and for common-law
indemnification. (“Universal” is used in the opinion and here to denote both Hilco,
Inc., and Universal Engineering Co., Inc., without prejudice to the parties’
arguments as to successor liability.) Plaintiffs settled their claims with eight
defendants. When the trial commenced, Universal was the only defendant remaining.

        Universal moved to admit excerpts from the settling defendants’ answers to
interrogatories and the deposition testimony of their corporate representatives. Evidently
relying on N.J.R.E. 803(b)(1), and noting Universal’s crossclaims, the trial court admitted
the interrogatory answers as statements by a party to the case. Although the court cited
N.J.R.E. 804(b)(1) with respect to only one settling defendant, it deemed the corporate
representatives of six out-of-state settling defendants to be unavailable to testify at trial
and admitted their deposition testimony. However, the trial court excluded the deposition
testimony of the corporate representatives of two defendants, as well as portions of
certain answers to interrogatories and deposition testimony proffered by Universal.

        In support of Universal’s position that the jury should allocate fault to the settling
defendants, its counsel read to the jury the admitted excerpts from the settling defendants’
interrogatory answers and the deposition testimony of the corporate representatives. The
trial court concluded that Universal had submitted sufficient factual proofs to warrant


                                              1
allocation of fault to the settling defendants and denied plaintiffs’ motion to bar such an
allocation. The jury returned a verdict in plaintiffs’ favor but allocated only twenty
percent of the fault to Universal, sharing the remainder of the fault among the eight
settling defendants.

        Plaintiffs moved for judgment notwithstanding the verdict or for a new trial,
arguing in part that Universal had failed to present prima facie evidence sufficient to
warrant an allocation of fault to the settling defendants. The trial court denied
plaintiffs’ motion and entered a molded judgment in plaintiffs’ favor.

       The Appellate Division reversed and remanded for a new trial on the
apportionment of fault. It held that the disputed evidence was inadmissible under
N.J.R.E. 803(b)(1) because Universal did not offer that evidence against the settling
defendants and under N.J.R.E. 804(b)(1) because the declarants were not “unavailable.”
The Appellate Division further held that the disputed evidence did not constitute
statements against interest for purposes of N.J.R.E. 803(c)(25). It declined to
reverse the trial court’s denial of plaintiffs’ post-verdict motion, however.

       The Court granted Universal’s petition for certification. 235 N.J. 467 (2018).

HELD: The excerpts from the settling defendants’ interrogatory answers and corporate
representative depositions were admissible as statements against interest under N.J.R.E.
803(c)(25). Those statements, in combination with other evidence presented at trial, gave
rise to a prima facie showing that the settling defendants bore some fault in this matter.
The trial court properly submitted to the jury the question of whether a percentage of
fault should be apportioned to the settling defendants.

1. The Comparative Negligence Act and the Joint Tortfeasors Contribution Law
comprise the statutory framework for the allocation of fault when multiple parties are
alleged to have contributed to the plaintiff’s harm. They operate in tandem to promote
the distribution of loss in proportion to the respective faults of the parties causing that
loss. The Court has long construed that statutory scheme to authorize an allocation of
fault to a settling defendant in appropriate settings. In Young v. Latta, the Court held that
a non-settling defendant may seek the allocation of fault to a settling defendant even if
the non-settling defendant has filed no crossclaim against the settling defendant. 123 N.J.
584, 596 (1991). The Young Court stressed that the non-settling defendant must give
the plaintiff “fair and timely notice” of its intent to assert the fault of a settling defendant.
Id. at 597; see also R. 4:7-5(c) (codifying the rule of Young). And the defendant seeking
apportionment of fault to a settling defendant has the burden to prove by a preponderance
of the evidence the elements of the claim against the settling defendant. In order for the
trial court to instruct the jury to consider allocating a percentage of liability to the settling
defendant, the non-settling defendant must present to the trial court prima facie evidence
supporting any claims asserted against that defendant. (pp. 23-29)


                                               2
2. Universal relied on the depositions and the answers to interrogatories it presented at
trial to argue in favor of allocation, and it had the burden to show that the testimony was
admissible under one or more Rules of Evidence. Each of the statements disputed in this
appeal constitutes hearsay as defined in N.J.R.E. 801(c). Hearsay is generally
inadmissible “except as provided by [the rules of evidence] or by other law.” N.J.R.E.
802. In both civil and criminal cases, N.J.R.E. 803(c)(25) prescribes an exception to the
hearsay rule for certain statements that, when made, were against the declarant’s interest.
Admission of a statement under N.J.R.E. 803(c)(25) is not contingent on a showing of
extrinsic circumstances bearing on the general reliability or trustworthiness of the
declarant’s statement. Moreover, N.J.R.E. 803(c)(25) does not require a showing that the
declarant is unavailable in order for that declarant’s statement against interest to be
admissible. Whether a statement is in fact against the defendant’s interest must be
determined from the circumstances of each case. As does the threat of penal
consequences in a criminal setting, the prospect that the declarant may be subject to civil
liability by virtue of the statement may satisfy N.J.R.E. 803(c)(25). The declarant,
however, need not be a party to the action in which the statement is admitted. (pp. 29-33)

3. Here, for purposes of N.J.R.E. 803(c)(25), the declarant in each instance was the
settling defendant itself, not an officer or employee of that corporation. When the
statements at issue were made, they were adverse in three significant respects to the
settling defendants’ litigation positions in this matter and/or other asbestos cases.
Notably, some statements provided information relevant to allegations of successor
liability; some supported plaintiffs’ allegations that the defendants or their predecessors
in interest manufactured and/or sold products containing asbestos; and some included
statements against interest on the issue of warnings. The answers to interrogatories and
deposition testimony at issue satisfied the standard of N.J.R.E. 803(c)(25) and were
admissible pursuant to that rule. The Court does not reach admissibility under N.J.R.E.
804(b)(1), N.J.R.E. 803(b)(1), or - Rule
                                      - - 4:16-1(b). (pp. 33-39)

4. Plaintiff did not file a cross-petition challenging the denial of her motion for a
judgment notwithstanding the verdict or a new trial, so the issue of Universal’s prima
facie showing as to the fault of the settling defendants is not before the Court. The trial
court properly allowed Universal to present its proofs in support of apportionment of
fault to the settling defendants. It was the jury’s province to accept or reject those proofs,
and the Court leaves its verdict undisturbed. (pp. 39-41)

       The judgment of the Appellate Division is REVERSED, and the judgment of
the trial court is REINSTATED.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, FERNANDEZ-
VINA, SOLOMON, and TIMPONE join in JUSTICE PATTERSON’S opinion.




                                              3
SUPREME COURT OF NEW JERSEY
    A-16 September Term 2018
              081602


   Donna Rowe, individually and
     as Executrix and Executrix
   ad Prosequendum of the Estate
          of Ronald Rowe,

       Plaintiff-Respondent,

                 v.

     Bell & Gossett Company, a
    subsidiary of ITT Industries;
  Borg Warner Morse TEC, f/k/a
        Borg Warner; Bryant
    Manufacturing, n/k/a Carrier
 Corp.; Burnham LLC, individually
    and as successor to Burnham
  Corporation, individually and as
  successor-in-interest to Federal
  Boiler and Radiator Co.; Crane
      Co., individually and as
 successor to Jenkins Valves, Inc.,
     a/k/a Jenkins Bros.; Crane
   Pumps & Systems, Inc.; Dana
    Companies, LLC, f/k/a Dana
  Corporation, individually and as
   successor-in-interest to Victor
   and Spicer; ECR International,
    Inc., as successor-in-interest
 to Dunkirk Radiator Corporation;
     General Electric Company;
  General Plumbing Supply, Inc.,
     as successor-in-interest to
 Ridgewood Corp.; HB Smith Co.,
   Inc.; Honeywell International,

                 1
       Inc., f/k/a Allied Signal,
     Inc., as successor-in-interest
     to The Bendix Corporation;
       J.H. France Refractories
    Company; Johnson Controls,
         Inc., individually and
  as successor-in-interest to York
     International Corp.; Lennox
      Furnace Co., a/k/a Lennox
    Industries; Nutley Heating &
Cooling Supply Company; Peerless
         Industries, Inc. f/d/b/a
  Peerless Heater Co.; Ridgewood
    Corp.; Sid Harvey Industries,
        Inc.; Trane US, Inc., as
  successor to American Standard
 Inc.; Union Carbide Corp.; Weil-
McLain Company, Inc.; Compudyne
    Corporation, individually and
    as successor to York-Shipley;
New Jersey Plumbing Group, LLC,
 d/b/a Blackman Plumbing Supply
  Company, Inc., as successor-in-
      interest to Orange County
  Plumbing Supply Company and
 Ridgewood Corporation; Orange
 County Plumbing Group, LLC, as
   successor-in-interest to Orange
 County Plumbing Supply Co. and
   Ridgewood Corporation; York
           International, Inc.,

            Defendants,

                and

    Hilco, Inc., as successor-in-
        interest to Universal
       Engineering Co., Inc.,


                 2
                   Defendant-Appellant.

          On certification to the Superior Court,
                    Appellate Division.

         Argued                       Decided
      March 25, 2019             September 11, 2019


  Patricia M. Henrich argued the cause for appellant
  (Reilly, McDevitt & Henrich, attorneys; Patricia M.
  Henrich and Brandy L. Harris, on the briefs).

  Amber R. Long argued the cause for respondent (Levy
  Konigsberg, attorneys; Amber R. Long, on the briefs).

  Marc S. Gaffrey argued the cause for amicus curiae New
  Jersey Defense Association (Hoagland, Longo, Moran,
  Dunst & Doukas, attorneys; Marc S. Gaffrey, on the
  brief).

  Michael G. Donahue argued the cause for amicus curiae
  New Jersey Association for Justice (Stark & Stark,
  attorneys; Michael G. Donahue, on the brief).

  McCarter & English, and Gibbons, et al., attorneys for
  amici curiae Honeywell International, Inc., et al. (John C.
  Garde and Wilfred P. Coronato, of counsel and on the
  brief, Kim M. Catullo and Ethan D. Stein, of counsel, and
  Steven H. Del Mauro, on the brief).

  McGivney, Kluger & Cook, et al., attorneys for amici
  curiae Ace Plumbing & Electrical, et al. (Thomas B.
  McNulty, William D. Sanders, and Trish L. Wilson, of
  counsel and on the brief).


JUSTICE PATTERSON delivered the opinion of the Court.



                             3
         Pursuant to the Comparative Negligence Act, N.J.S.A. 2A:15-5.1 to -5.8,

and the Joint Tortfeasors Contribution Law, N.J.S.A. 2A:53A-1 to -5, a

defendant may seek the allocation of a percentage of fault to a codefendant

with whom the plaintiff has settled. Krzykalski v. Tindall, 232 N.J. 525, 534-

37 (2018); Young v. Latta, 123 N.J. 584, 593-96 (1991). If the factfinder

assigns a percentage of fault to a settling defendant, the trial court molds the

judgment so that the allocation operates as a credit against the plaintiff’s

recovery of damages. See N.J.S.A. 2A:15-5.2(d); Young, 123 N.J. at 595;

Cartel Capital Corp. v. Fireco of N.J., 81 N.J. 548, 569 (1980).

         This appeal arises from the trial court’s judgment in an asbestos product

liability action. Plaintiffs Ronald Rowe and Donna Rowe alleged that Ronald

Rowe contracted mesothelioma as a result of exposure to asbestos-containing

products sold by defendants. Eight defendants settled with plaintiffs prior to

trial.

         At trial, the sole remaining defendant offered into evidence excerpts

from the settling defendants’ interrogatory answers and deposition testimony

given by those defendants’ corporate representatives. In the answers to

interrogatories and corporate representative depositions, the settling

defendants made statements contrary to their interests in this case and other




                                          4
asbestos product liability matters that were pending against them at the time

the statements were made.

      In support of its argument that the interrogatory answers and deposition

testimony should be admitted at trial, the non-settling defendant relied on three

exceptions to the rule against hearsay: N.J.R.E. 804(b)(1) (testimony in prior

proceedings); N.J.R.E. 803(b)(1) (statement by a party-opponent); and

N.J.R.E. 803(c)(25) (statement against interest). Plaintiffs objected to the

admission of the evidence and opposed any allocation of fault to the settling

defendants.

      The trial court excluded portions of the disputed discovery material, but

admitted into evidence excerpts from the interrogatory answers of all eight

settling defendants and portions of the deposition testimony of six of those

defendants’ corporate representatives. The court permitted the jury to consider

allocating a percentage of fault to the eight settling defendants.

      The jury returned a verdict in plaintiffs’ favor, but found that the non-

settling defendant met its burden to prove that the settling defendants bore

some measure of fault. The jury allocated a percentage of fault to each of

those defendants, thus reducing plaintiffs’ recovery of damages against the

non-settling defendant.




                                        5
      Plaintiffs appealed the trial court’s judgment. The Appellate Division

reversed that judgment, holding that the trial court had improperly admitted the

settling defendants’ interrogatory answers and deposition testimony. It

remanded the case to the trial court for a new trial with respect to the

allocation of fault.

      We hold that the disputed excerpts from the settling defendants’

interrogatory answers and corporate representative depositions were

admissible as statements against interest under N.J.R.E. 803(c)(25). At the

time that the settling defendants made those statements, each statement was

“so far contrary” to those defendants’ “pecuniary, proprietary, or social

interest[s],” and “so far tended to subject” the defendants “to civil . . .

liability,” that “a reasonable person in [defendants’] position would not have

made the statement unless the person believed it to be true.” -------
                                                              See ibid. Those

statements, in combination with other evidence presented at trial, gave rise to a

prima facie showing that the settling defendants bore some fault in this matter.

The trial court properly submitted to the jury the question of whether a

percentage of fault should be apportioned to the settling defendants.

      Accordingly, we reverse the Appellate Division’s judgment and reinstate

the judgment entered by the trial court in accordance with the jury’s allocation

of fault.


                                         6
                                          I.

                                      A.

      We derive our summary of the facts from plaintiffs’ complaint, the

deposition testimony of plaintiff Ronald Rowe, and other documents in the

trial record.

      Plaintiff Ronald Rowe, born in 1931, was diagnosed with mesothelioma

in March 2014. He and his wife, plaintiff Donna Rowe, alleged that his

mesothelioma resulted from exposure to asbestos for more than three decades.

Plaintiffs contended that Ronald Rowe worked with asbestos-containing

brakes, clutches, and gaskets while repairing his personal vehicles from 1949

until the late 1970s and while employed as a mechanic in a car dealership from

1952 to 1954. Rowe testified that in his automotive repair work, he used

clutches, brakes, and other equipment manufactured by several of the

defendants named in plaintiffs’ action.

      Plaintiffs further asserted that Ronald Rowe was exposed to asbestos

while working as a boiler serviceman for various businesses, and for his own

business, from 1954 through his retirement in 1985. Rowe testified that his

job duties during those time periods included mixing asbestos-containing dry

furnace cement while installing and servicing boilers, as well as removing

hardened asbestos-containing cement while repairing and removing heating


                                          7
equipment. He stated that he also disassembled pipes, conducted regular

maintenance on boilers, and installed new commercial and residential heating

equipment. Rowe stated that in performing those tasks, he was exposed to

asbestos-containing boilers, furnaces, burners, pumps, valves, insulation, and

gaskets, as well as dust from asbestos-containing cement.

                                        B.

      Plaintiffs filed an asbestos product liability action against twenty-seven

defendants, pleading claims for strict liability based on the alleged breach of

the duty to warn, negligence, and the breach of express and implied warranties.

Plaintiff Donna Rowe also asserted a per quod claim. Plaintiffs sought

compensatory and punitive damages, attorneys’ fees, costs, and other relief.

      Plaintiffs alleged that some defendants were manufacturers and/or sellers

of asbestos-containing products to which Ronald Rowe was exposed, and that

other defendants were successors in interest to entities that had been

manufacturers or sellers of such products.

      One defendant named in plaintiffs’ complaint was Hilco, Inc. Plaintiffs

alleged that Hilco is the successor in interest to an entity no longer in

existence, Universal Engineering Co., Inc., a seller of asbestos-containing dry

cement. Hilco disputed plaintiffs’ allegation that it was a successor in interest




                                         8
to Universal Engineering Co., Inc., and denied that it was liable for Ronald

Rowe’s alleged exposure to that company’s products. 1

      The matter was assigned to the Law Division judge designated to

conduct centralized case management of all state court asbestos cases in

accordance with Rule 4:38A. It was therefore subject to the general order

governing asbestos litigation in Middlesex County, which incorporates the

New Jersey Rules of Court regarding discovery and prescribes procedures for

the service of standard interrogatories, the conduct of depositions, and other

aspects of the asbestos litigation.

      Universal adopted a standard answer that it had filed in the centralized

asbestos litigation as its answer in this case. In that pleading, Universal

asserted against all other defendants crossclaims for contribution pursuant to

the Comparative Negligence Act and the Joint Tortfeasors Contribution Law,

and for common-law indemnification.

      The parties conducted discovery. Pursuant to Rule 4:17-4(a), defendants

served certified answers to interrogatories. Each defendant’s answers

addressed, among other subjects, the defendant’s corporate structure and

history, its manufacture and/or sale of asbestos-containing products, and


1
  Without prejudice to either party’s position regarding successor liability, we
use the name “Universal” to denote both Universal Engineering Co., Inc., and
Hilco, Inc.
                                        9
whether any asbestos-containing products it manufactured or sold were

accompanied by warnings addressing the dangers of exposure to asbestos.

      Plaintiffs’ counsel relied in this case on depositions of defendants’

corporate representatives, which were conducted in other asbestos product

liability cases pursuant to either Rule 4:14-2(c)2 or analogous rules of other

jurisdictions. The current and former employees designated to be deposed as

corporate representatives testified not as individuals, but on behalf of the

respective defendant corporations.

      In their pretrial designations of evidence to be presented at trial,

plaintiffs designated portions of defendants’ answers to interrogatories and

transcripts of defendants’ corporate representative depositions from this matter

and other asbestos product liability cases. Universal identified all the disputed

evidence in its pretrial designations.

      Prior to the commencement of trial, plaintiffs settled their claims with

eight defendants: Borg Warner Morse Tec (Borg Warner); Burnham, LLC



2
  For civil cases pending in New Jersey courts, Rule 4:14-2(c) authorizes the
service on a party, whether a public or private corporation, of a deposition
notice designating “with reasonable particularity the matters on which
examination is requested.” The responding party must “designate one or more
officers, directors, or managing agents, or other persons who consent to testify
on its behalf,” and the witness so designated must testify “as to matters known
or reasonably available to the organization.” Ibid.

                                         10
(Burnham), alleged to be successor in interest to Burnham Corporation; Dana

Companies, LLC (Dana), alleged to be successor in interest to Victor

Manufacturing & Gasket Company; ECR International, Inc. (ECR), alleged to

be successor in interest to Dunkirk Radiator Corporation; Honeywell

International, Inc. (Honeywell), alleged to be successor in interest to The

Bendix Corporation; Peerless Industries, Inc. (Peerless); Trane US, Inc.

(Trane), alleged to be successor in interest to American Standard, Inc.; and

Weil-McLain Company, Inc. (Weil-McLain).3 When the trial commenced,

Universal was the only defendant remaining in the case.

      In advance of the first scheduled trial date, and again after that trial date

was adjourned, Universal served on counsel for the eight settling defendants

notices in lieu of subpoena pursuant to Rule 1:9-1. In its notices, Universal

demanded the appearance at trial of a designated representative of each settling

defendant and stated that its notices would remain in effect should the claims

against that defendant be settled or dismissed.

      Counsel for Universal certified to the trial court that six of the

defendants -- Burnham, Dana, ECR, Honeywell, Peerless, and Weil-McLain --



3
  The record does not reveal the timing or terms of plaintiffs’ settlements with
the eight defendants, or the reasons for the dismissal of plaintiffs’ claims
against defendants named in the action other than Universal and the eight
settling defendants.
                                        11
responded to Universal’s notices in lieu of subpoena that their corporate

representatives lived outside New Jersey and would not appear at trial.

Universal’s counsel further certified that the attorneys representing the other

two defendants, Borg Warner and Trane, responded that those defendants were

unable to produce a corporate representative to testify at trial.

                                        C.

      On the second day of trial, plaintiffs moved to preclude Universal from

presenting proofs of the settling defendants’ fault or seeking to apportion fault

to those defendants. Plaintiffs argued that Universal had not disclosed in

discovery the proofs on which it intended to rely and had proffered no expert

testimony on medical causation in support of the proposed allocation of fault.

Universal responded that in order to prove the fault of the settling defendants,

it intended to rely on documents produced and designated by plaintiffs in their

pretrial disclosures and on the testimony of plaintiffs’ expert in occupational

and environmental medicine. The trial court denied plaintiffs’ application

without prejudice to their renewal of that application after the presentation of

the evidence.

      Universal moved for the admission into evidence of excerpts from the

settling defendants’ answers to interrogatories and the deposition testimony of

those defendants’ corporate representatives, contending that the evidence was


                                        12
admissible as testimony in a prior proceeding under N.J.R.E. 804(b)(1),

statements by a party-opponent under N.J.R.E. 803(b)(1), and statements

against interest under N.J.R.E. 803(c)(25). Plaintiffs objected. They

contended that the evidence was inadmissible under N.J.R.E. 803(b)(1) and

N.J.R.E. 804(b)(1) because Universal intended to offer it against plaintiffs, not

against the defendants who had made the statements, and that Universal had

not demonstrated that the corporate representatives were unavailable to testify

at trial. They further contended that the answers to interrogatories and

corporate representative deposition testimony did not constitute statements

against interest under N.J.R.E. 803(c)(25).

      The trial court granted in part and denied in part Universal’s application

to admit the settling defendants’ interrogatory answers and deposition

testimony. Evidently relying on N.J.R.E. 803(b)(1), and noting that Universal

had asserted crossclaims against the settling defendants, the trial court

admitted the settling defendants’ interrogatory answers as statements by a

party to the case. Although the court cited N.J.R.E. 804(b)(1) with respect to

only one settling defendant, it deemed the corporate representatives of six out-

of-state settling defendants to be unavailable to testify at trial, and admitted

those corporate representatives’ deposition testimony as the prior testimony of

unavailable declarants.


                                        13
      The trial court excluded the deposition testimony of the corporate

representatives of Honeywell and Trane on the grounds that those companies

were based in New Jersey and, therefore, their designated corporate

representatives were available to testify regardless of where they lived. It also

excluded portions of certain defendants’ answers to interrogatories and

deposition testimony proffered by Universal on the grounds that the evidence

was speculative or irrelevant to the theories of liability at issue in the trial.

      In support of Universal’s position that the jury should allocate fault to

the settling defendants, its counsel read to the jury the admitted excerpts from

the settling defendants’ interrogatory answers and the deposition testimony of

the corporate representatives. Universal’s counsel also cross-examined

plaintiffs’ expert in occupational and environmental medicine on the effect of

Ronald Rowe’s exposures to asbestos-containing products other than

Universal’s dry cement, and presented to the jury excerpts from Rowe’s

discovery deposition regarding those alternative exposures.

      At the close of the evidence, plaintiffs moved for an order barring

apportionment to the settling defendants. They argued before the trial court

that Universal had failed to present evidence on which a reasonable jury could

allocate fault to the settling defendants. In response, counsel for Universal

offered to explain to the trial court how the jury could reasonably allocate fault


                                         14
to the settling defendants, relying on the evidence of Ronald Rowe’s exposure

to the settling defendants’ products and the absence of warnings on certain of

those products.

      The trial court stated that no such showing would be necessary. It

concluded that Universal had submitted sufficient factual proofs to warrant

allocation of fault to the settling defendants and denied plaintiffs’ motion to

bar such an allocation.

      The trial court instructed the jury that plaintiffs had settled their dispute

with the settling defendants and cautioned the jury not to speculate as to the

reasons for, or amounts of, those settlements. It explained to the jury

Universal’s burden to prove its claims regarding the settling defendants and

described each element of those claims. The court told the jury that plaintiffs’

recovery would be reduced by any percentage of fault allocated to the settling

defendants.

      The jury returned a verdict in plaintiffs’ favor and assessed damages in

the amount of $1,500,000. 4 It indicated on the verdict sheet, however, that it



4
  The damages award consisted of $250,000 for Ronald Rowe’s disability,
impairment, loss of enjoyment of life, and pain and suffering until the date of
the verdict; $500,000 for his future disability, impairment, loss of enjoyment
of life, and pain and suffering; $250,000 for Donna Rowe’s loss of servi ces,
society, and consortium until the date of the verdict; and $500,000 for her
future loss of services, society, and consortium.
                                        15
found Universal had met its burden to prove by a preponderance of the

evidence that all eight settling defendants had “manufactured, sold, distributed,

and/or specified [the use of] a product that was not reasonably fit, suitable[,]

and safe for its intended or foreseeable use without warnings”; that Ronald

Rowe had been exposed to asbestos by using those products; and that Rowe’s

exposure to each defendant’s products was a substantial factor in his injuries.

The jury allocated twenty percent of the fault to Universal, five percent to

Borg Warner, fourteen percent to Burnham, six percent to Dana, nine percent

to ECR, fourteen percent to Honeywell, twelve percent to Peerless, ten percent

to Trane, and ten percent to Weil-McLain.

      Plaintiffs moved for judgment notwithstanding the verdict pursuant to

Rule 4:40-2 or, in the alternative, a new trial pursuant to Rule 4:49-1. They

contended that the jury’s allocation of only twenty percent of the fault to

Universal constituted a miscarriage of justice in light of the evidence against

that defendant. Plaintiffs also asked the trial court to vacate the jury’s

allocation of fault to the settling defendants. They argued that the settling

defendants’ statements in answers to interrogatories and depositions were

improperly admitted and that, without those statements, there was insufficient

evidence to warrant apportionment of fault to those defendants.




                                        16
      Noting that Universal based its allocation claims not only on the settling

defendants’ statements but also on Ronald Rowe’s testimony about his

exposures and the testimony of plaintiffs’ expert on occupational and

environmental medicine, the trial court denied the motion.

      In accordance with the jury’s apportionment of fault, the trial court

molded the verdict and entered judgment in plaintiffs’ favor for damages and

prejudgment interest in the amount of $304,252.70.

                                       D.

      Several weeks after the conclusion of trial, plaintiff Ronald Rowe died

of mesothelioma.

      Donna Rowe, as executrix of Ronald Rowe’s estate and on her own

behalf, appealed the trial court’s judgment. The Appellate Division granted

amicus curiae status to Honeywell and other entities that have been named as

defendants in asbestos litigation.

      Before the Appellate Division, plaintiff Donna Rowe challenged the

introduction of the interrogatory responses and deposition testimony of the

settling defendants on the grounds that those discovery materials constituted

hearsay not within any exception set forth in the Rules of Evidence. She also




                                       17
appealed the trial court’s denial of her motion for judgment notwithstanding

the verdict or a new trial. 5

      The Appellate Division reversed the trial court’s judgment and remanded

for a new trial on the apportionment of fault. It held that the disputed evidence

was inadmissible as a statement of a party-opponent under N.J.R.E. 803(b)(1)

because Universal did not offer that evidence against the settling defendants,

but against plaintiffs. The Appellate Division concluded that the interrogatory

answers and deposition testimony were similarly inadmissible under N.J.R.E.

804(b)(1) because the declarants were not “unavailable” within the meaning of

N.J.R.E. 804(a)(4).

      The Appellate Division further held that the disputed evidence did not

constitute statements against interest for purposes of N.J.R.E. 803(c)(25) . It

acknowledged that a nonparty declarant’s statement can qualify as a statement

against interest in a civil case if it “so far tend[s] to subject declarant to civil

. . . liability . . . that a reasonable person in declarant’s position would not have

made the statement unless the person believed it to be true.” The Appellate



5
  In addition, plaintiff argued for the first time on appeal that the trial court’s
jury instructions were prejudicial to her because the trial court told the jury
that “some of the defendants settled their differences with the plaintiff.”
Relying on Theobold v. Angelos, 40 N.J. 295, 303-04 (1963), the Appellate
Division rejected plaintiff’s argument, and the jury instruction is not
challenged before this Court.
                                          18
Division reasoned, however, that the statements at issue in this case fell short

of the standard of N.J.R.E. 803(c)(25) because they comprised only one piece

of the broader picture required to establish liability. The court also deemed the

evidence to be inadmissible under N.J.R.E. 803(c)(25) because “the existence

of asbestos-containing products and the absence of warnings are objective,

well-known historical facts that the settling defendants could not avoid

acknowledging in the face of incontrovertible proof.”

      The Appellate Division declined to reverse the trial court’s decision

denying plaintiffs’ motion for a judgment notwithstanding the verdict or a new

trial. It stated, however, that the trial court had inadequately scrutinized

Universal’s proofs against the settling defendants and cautioned the trial court

to separately assess the evidence against each settling defendant on remand.

                                        E.

      We granted Universal’s petition for certification. 235 N.J. 467 (2018).

We also granted the applications of the following entities to appear as amici

curiae: New Jersey Association for Justice (NJAJ), New Jersey Defense

Association (NJDA), and Ace Plumbing & Electrical and several other entities

that have been named as defendants in asbestos litigation. We also permitted

Honeywell and similarly situated entities to maintain their amicus status before

this Court.


                                        19
                                         II.

                                         A.

      Universal argues that the Appellate Division failed to give sufficient

deference to the evidentiary rulings of the trial court. It argues that the trial

court, long experienced in asbestos litigation, carefully considered each

component of the disputed evidence and excluded a substantial portion of the

evidence that Universal sought to present. Universal asserts that it established

that the corporate representatives were unavailable under N.J.R.E. 804(a)(4)

and that their statements were therefore admissible as testimony in prior

proceedings under N.J.R.E. 804(b)(1). It argues that those proofs also

constituted statements by a party-opponent under N.J.R.E. 803(b)(1) and

statements against interest under N.J.R.E. 803(c)(25).

                                         B.

      Amici curiae NJDA, Honeywell and similarly situated entities, and Ace

Plumbing & Electrical and similarly situated entities agree with Universal that

the trial court properly admitted the disputed evidence. They contend that the

evidence was admissible under N.J.R.E. 804(b)(1), N.J.R.E. 803(b)(1), and

N.J.R.E. 803(c)(25) and that the Appellate Division’s decision precludes fair

apportionment under the Comparative Negligence Act and Joint Tortfeasors

Contribution Law.


                                         20
                                        C.

      Plaintiff contends that the Appellate Division properly enforced the

Rules of Evidence in the allocation of fault to a settling defendant. She argues

that Universal did not demonstrate that the settling defendants’ corporate

representatives were unavailable within the meaning of N.J.R.E. 804(a)(4) and

that N.J.R.E. 804(b)(1) is, therefore, inapplicable. Plaintiff also asserts that

the settling defendants’ answers to interrogatories and deposition testimony

were improperly admitted under N.J.R.E. 803(b)(1) and Rule 4:16-1(b)

because the statements were offered against plaintiffs, not against the settlin g

defendants. Plaintiff argues that the Appellate Division correctly found that

the evidence did not qualify under N.J.R.E. 803(c)(25)’s hearsay exception for

statements against interest. She contends that the Appellate Division properly

cautioned the trial court on remand to separately assess the proofs submitted as

to each settling defendant.

                                        D.

      Amicus curiae NJAJ asserts that the statements at issue were not

admissible under either N.J.R.E. 803(b)(1) or Rule 4:16-1(b) because they

were not admitted against the party that made the statements, but against

plaintiffs. It contends that the statements did not constitute prior testimony of




                                        21
an unavailable declarant under N.J.R.E. 804(b)(1) or statements against

interest under N.J.R.E. 803(c)(25).

                                        III.

                                        A.

      We review the Appellate Division’s decision reversing the trial court’s

admission into evidence of excerpts from the settling defendants’ interrogatory

answers and corporate designee deposition testimony. “When a trial court

admits or excludes evidence, its determination is ‘entitled to deference absent

a showing of an abuse of discretion, i.e., [that] there has been a clear error of

judgment.’” Griffin v. City of East Orange, 225 N.J. 400, 413 (2016)

(alteration in original) (quoting State v. Brown, 170 N.J. 138, 147 (2001)).

Accordingly, “we will reverse an evidentiary ruling only if it ‘was so wide [of]

the mark that a manifest denial of justice resulted.’” Ibid. (quoting Green v.

N.J. Mfrs. Ins. Co., 160 N.J. 480, 492 (1999)).

      As to issues of law, however, our review is de novo: “[a] trial court’s

interpretation of the law and the legal consequences that flow from established

facts are not entitled to any special deference.” Manalapan Realty, L.P. v.

Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).




                                        22
                                        B.

      The Comparative Negligence Act and the Joint Tortfeasors Contribution

Law “comprise the statutory framework for the allocation of fault when

multiple parties are alleged to have contributed to the plaintiff’s harm.”

Krzykalski, 232 N.J. at 534 (quoting Town of Kearny v. Brandt, 214 N.J. 76,

96 (2013)).

      The Comparative Negligence Act sets forth the procedure for a trial

court’s allocation of damages among tortfeasors. N.J.S.A. 2A:15-5.2(a).

Pursuant to the Act, the factfinder first assesses “the full value of the injured

party’s damages,” then determines “[t]he extent, in the form of a percentage,

of each party’s negligence or fault,” so that “the total of all percentages of

negligence or fault of all the parties to a suit shall be 100%.” Ibid. “After the

factfinder determines the total damages and allocates fault in accordance with

N.J.S.A. 2A:15-5.2(a), the trial court molds the judgment based on those

findings.” Jones v. Morey’s Pier, Inc., 230 N.J. 142, 159 (2017) (citing

N.J.S.A. 2A:15-5.2(d)).

      The Comparative Negligence Act thus promotes the principle that “[i]t is

only fair that each person only pay for injuries he or she proximately caused.”

Fernandes v. DAR Dev. Corp., 222 N.J. 390, 407 (2015) (quoting Waterson v.

Gen. Motors Corp., 111 N.J. 238, 267 (1988)). The statute “requires the ‘jury


                                        23
to make a good-faith allocation of the percentages of negligence among joint

tortfeasors based on the evidence -- not based on the collectability or non-

collectability’ of the tortfeasors’ respective shares of the damages.”

Krzykalski, 232 N.J. at 535 (quoting Brodsky v. Grinnell Haulers, Inc., 181
N.J. 102, 121 (2004)). Indeed, “[t]he law favors apportionment even where the

apportionment proofs are imprecise, allowing only for rough apportionment by

the trier of fact.” Ibid. (quoting Boryszewski v. Burke, 380 N.J. Super. 361,

384 (App. Div. 2005)).

      In the Joint Tortfeasors Contribution Law, “the Legislature declared that

‘[t]he right of contribution exists among joint tortfeasors.’” Morey’s Pier, 230
N.J. at 160 (alteration in original) (quoting N.J.S.A. 2A:53A-2). Under that

statute, “‘joint tortfeasors’ are ‘two or more persons jointly or severally liable

in tort for the same injury to person or property, whether or not judgment has

been recovered against all or some of them.’” Krzykalski, 232 N.J. at 534

(quoting N.J.S.A. 2A:53A-1). The statute was “enacted to promote the fair

sharing of the burden of judgment by joint tortfeasors and to prevent a plaintiff

from arbitrarily selecting his or her victim.” Holloway v. State, 125 N.J. 386,

400-01 (1991). The Legislature’s “basic purpose in creating the right of

contribution was to achieve ‘a sharing of the common responsibility [among

tortfeasors] according to equity and natural justice.’” Magic Petroleum Corp.


                                        24
v. Exxon Mobil Corp., 218 N.J. 390, 403 (2014) (alteration in original)

(quoting Sattelberger v. Telep, 14 N.J. 353, 367-68 (1954)).

      Applied together, the Comparative Negligence Act and the Joint

Tortfeasors Contribution Law “implement New Jersey’s approach to fair

apportionment of damages among plaintiffs and defendants, and among joint

defendants.” Erny v. Estate of Merola, 171 N.J. 86, 99 (2002). The two

statutes exist to “ensure that damages are ordinarily apportioned to joint

tortfeasors in conformity to the factfinder’s allocation of fault.” Morey’s Pier,
230 N.J. at 160. They operate in tandem to “promote ‘the distribution of loss

in proportion to the respective faults of the parties causing that loss.’” Brandt,
214 N.J. at 102 (quoting Brodsky, 181 N.J. at 114).

      This Court has long construed our statutory scheme to authorize an

allocation of fault to a settling defendant in appropriate settings, without

regard to the amount of the settlement. Even before the Legislature replaced

its prior scheme of pro rata apportionment of liability with apportionment

based on a percentage of fault under the Comparative Negligence Act, this

Court held that “a non-settling defendant’s right to a credit reflecting the

settler’s fair share of the amount of the verdict -- regardless of the actual

settlement -- represents the judicial implementation of the statutory right to

contribution.” Young, 123 N.J. at 591 (discussing Judson v. Peoples Bank &


                                        25
Tr. Co. of Westfield, 17 N.J. 67, 92-94 (1954)). Prior to the Court’s decision

in Young, however, the non-settling defendant had a right to an allocation of

fault to a settling defendant only if that defendant had filed a crossclaim

against the settling defendant. Id. at 595-96; Judson, 17 N.J. at 93.

      In Young, the Court concluded that a factfinder’s determination of a

settling defendant’s percentage of fault is consistent with the Comparative

Negligence Act’s allocation principles. 123 N.J. at 592. Noting that “[j]oint-

and-several liability continues to loom over defendants in environmental -tort

actions,” the Court underscored the strategic importance of filing a crossclaim

in many circumstances. Id. at 596. The Court held, however, that a non-

settling defendant may seek the allocation of fault to a settling defendant even

if the non-settling defendant has filed no crossclaim against the settling

defendant. Ibid.

      The Young Court stressed that the non-settling defendant must give the

plaintiff “fair and timely notice” of its intent to assert the fault of a settling

defendant. Id. at 597. Noting that “[o]ur system of discovery is designed to

make available information that is reasonably calculated to lead to relevant

evidence concerning the respective positions of the parties,” the Court

cautioned that

             a plaintiff should know as early in the case as possible
             whether a defendant will seek to prove the fault of a co-
                                          26
             defendant. Plaintiffs should conduct their discovery
             accordingly. Defendants are obliged to stake out
             positions among themselves by taking full advantage of
             the scope of the Rules, which allow for discovery from
             “any other party,” whether or not a cross-claim for
             contribution has been filed. A defendant who produces
             no expert report (whether its own or that of another
             party) and fails to allege well before trial the causative
             fault of a co-defendant may be precluded from asserting
             at trial that co-defendant’s fault in the event of a
             settlement.

             [Ibid. (citation omitted).]

      Codifying the rule of Young, our court rules provide that a non-settling

defendant need not assert a crossclaim in order to seek allocation of a

percentage of fault to a settling defendant, and a credit “consistent with that

allocation,” provided that the “plaintiff was fairly apprised prior to trial that

the liability of the settling defendant remained an issue and was accorded a fair

opportunity to meet that issue at trial.” R. 4:7-5(c); see also Krzykalski, 232
N.J. at 535-36 (noting the requirement of “‘fair and timely notice’ that the

remaining defendants will argue that liability should be attributed to those

defendants who have settled”); Verni ex rel. Burstein v. Harry M. Stevens,

Inc., 387 N.J. Super. 160, 209 (App. Div. 2006) (stating the requirement that

the non-settling defendant give timely notice to the plaintiff).

      In addition to the notice requirement, the defendant seeking

apportionment of fault to a settling defendant has the burden to prove by a


                                           27
preponderance of the evidence the elements of the claim against the settling

defendant. See Morey’s Pier, 230 N.J. at 166, 169; see also Green v. Gen.

Motors Corp., 310 N.J. Super. 507, 546 (App. Div. 1998); Sullivan v.

Combustion Eng’g, 248 N.J. Super. 134, 144 (App. Div. 1991).

      In order for the trial court to instruct the jury to consider allocating a

percentage of liability to the settling defendant, the non-settling defendant

must present to the trial court prima facie evidence supporting any claims

asserted against that defendant. See Mort v. Besser Co., 287 N.J. Super. 423,

433 (App. Div. 1996) (holding that, in light of the absence of proof of the

settling defendant’s negligence, the question of its fault “should not have been

sent to the jury”); Young v. Latta, 233 N.J. Super. 520, 526 (App. Div. 1989)

(“[I]f no issue of fact is properly presented as to the liability of the settling

defendant, the fact finder cannot be asked, under N.J.S.A. 2A:15-5.2 or

otherwise, to assess any proportionate liability against the settler.”).

      In the wake of a settlement, the prospect of an allocation of fault to the

settling defendant may trigger stark changes to the parties’ strategies. A

plaintiff who, prior to the settlement, had an incentive to target the settling

defendant may seek at trial to minimize that defendant’s culpability or

exonerate the defendant entirely. A non-settling defendant whose interests

were previously aligned with those of the settling defendant may seek to


                                         28
persuade the factfinder that the settling defendant was the primary cause of the

plaintiff’s harm.

      The parties’ tactical realignment poses special challenges for the trial

court, which is charged with enforcing the court rules and the rules of

evidence, determining whether the evidence warrants the jury’s consideration

of the settling defendant’s fault, and properly instructing the jury.

                                        C.

      Against that backdrop, we review the trial court’s admission into

evidence of the disputed portions of the settling defendants’ answers to

interrogatories and corporate representative deposition testimony.

                                        1.

      Our court rules authorize the use of any deposition “by any party for the

purpose of contradicting or impeaching the testimony of [the] deponent as a

witness, or for any other purpose permitted by the Rules of Evidence.” R.

4:16-1(a). Answers to interrogatories “may be used to the same extent as

provided by R. 4:16-1(a) and R. 4:16-1(b) for the use of the deposition of a

party.” R. 4:17-8(a).

      Neither the depositions nor the answers to interrogatories presented by

Universal at trial were used to contradict or impeach the testimony of a

witness; to the contrary, those discovery materials were offered as affirmative


                                        29
evidence in support of an allocation of fault to the settling defendants.

Accordingly, Universal could not present the deposition testimony based on

Rule 4:16-1(a) alone. Instead, it had the burden to show that the testimony

was admissible under one or more Rules of Evidence. For the same reason,

Universal could not present the interrogatory answers under Rule 4:17-8(a) by

virtue of that rule’s cross-reference to Rule 4:16-1(a), unless a rule of evidence

authorized their admission.

      As the parties agree, each of the statements disputed in this appeal is “a

statement, other than one made by the declarant while testifying at the trial or

hearing, offered in evidence to prove the truth of the matter asserted,” and thus

constitutes hearsay. N.J.R.E. 801(c). Hearsay is generally inadmissible

“except as provided by [the rules of evidence] or by other law.” N.J.R.E. 802.

“Occasionally . . . exceptions [to the rule against hearsay] are created out of

necessity and are justified on the ground that ‘the circumstances under which

the statements were made provide strong indicia of reliability.’” State v.

White, 158 N.J. 230, 238 (1999) (quoting State v. Phelps, 96 N.J. 500, 508

(1984)).

      In both civil and criminal cases, N.J.R.E. 803(c)(25) prescribes an

exception to the hearsay rule for certain statements that, when made, were

against the declarant’s interest. It declares admissible


                                        30
            [a] statement which was at the time of its making so far
            contrary to the declarant’s pecuniary, proprietary, or
            social interest, or so far tended to subject declarant to
            civil or criminal liability, or to render invalid
            declarant’s claim against another, that a reasonable
            person in declarant’s position would not have made the
            statement unless the person believed it to be true. Such
            a statement is admissible against an accused in a
            criminal action only if the accused was the declarant.

            [N.J.R.E. 803(c)(25).]

      The hearsay exception for statements against interest derives from “the

theory that, by human nature, individuals will neither assert, concede, nor

admit to facts that would affect them unfavorably” and that, accordingly,

“statements that so disserve the declarant are deemed inherently trustworthy

and reliable.” Brown, 170 N.J. at 148-49 (quoting White, 158 N.J. at 238);

accord State v. Williams, 169 N.J. 349, 358-59 (2001); State v. Nevius, 426
N.J. Super. 379, 393-94 (App. Div. 2012); One Step Up v. Sam Logistic, 419
N.J. Super. 500, 508 (App. Div. 2011).

      Admission of a statement under N.J.R.E. 803(c)(25) is not contingent on

a showing of “extrinsic circumstances bearing on the general reliability or

trustworthiness of the declarant’s statement . . . .” White, 158 N.J. at 240.

“Rather, it is a statement’s self-incriminating character which renders a

declaration against interest.” Ibid.; see also Nevius, 426 N.J. Super. at 394.

Moreover, N.J.R.E. 803(c)(25) does not require a showing that the declarant is


                                       31
unavailable in order for that declarant’s statement against interest to be

admissible. Hill v. Dep’t of Corr., 342 N.J. Super. 273, 301 (App. Div. 2001);

see also N.J.R.E. 803 (entitled “Hearsay Exceptions Not Dependent on

Declarant’s Unavailability”); State v. Abrams, 140 N.J. Super. 232, 237 (App.

Div. 1976) (applying predecessor to N.J.R.E. 803(c)(25)). Thus, such a

“statement is admissible, even though the declarant does not testify at trial.”

Hill, 342 N.J. Super. at 301.

      “Whether a statement is in fact against [the defendant’s] interest must be

determined from the circumstances of each case.” Brown, 170 N.J. at 149

(alteration in original) (quoting Williamson v. United States, 512 U.S. 594,

601 (1994)). As the Appellate Division has observed in the setting of a

criminal case, Nevius, 426 N.J. Super. at 393-97, the test of admissibility

under N.J.R.E. 803(c)(25) is “whether, in the context of the whole statement,

the particular remark was plausibly against the declarant’s penal interest, even

though it might be neutral or even self-serving if considered alone[,]” id. at

394 (quoting Abrams, 140 N.J. Super. at 236). “Evidence that [a statement

was] possibly tainted by an impure motive appropriately bears only on its

value.” DCPP v. N.T., 445 N.J. Super. 478, 499 (App. Div. 2016) (alteration

in original) (quoting Abrams, 140 N.J. Super. at 236).




                                        32
      In order to be admissible as a statement against interest, a statement

must have been contrary to the declarant’s interest at the time that it was made.

N.J.R.E. 803(c)(25); Brown, 170 N.J. at 149; State v. Norman, 151 N.J. 5, 31

(1997). As does the threat of penal consequences in a criminal setting, the

prospect that the declarant may be subject to civil liability by virtue of the

statement may satisfy N.J.R.E. 803(c)(25). See, e.g., Hill, 342 N.J. Super. at

300-01.

      The declarant, however, need not be a party to the action in which the

statement is admitted. See, e.g., Speaks v. Jersey City Hous. Auth., 193 N.J.

Super. 405, 407-08, 412-13 (App. Div. 1984) (finding nonparty’s statement

admissible under N.J.R.E. 803(c)(25)’s predecessor, Evid. R. 63(10)); State v.

West, 145 N.J. Super. 226, 233-34 (App. Div. 1976) (same).

                                        2.

      We apply the standard of N.J.R.E. 803(c)(25) to the answers to

interrogatories and deposition testimony that Universal sought to admit as

statements against interest.

      We conclude that for purposes of N.J.R.E. 803(c)(25), the declarant in

each instance was the settling defendant itself, not an officer or employee of

that corporation. Each set of interrogatory answers was certified by an “agent

or authorized representative” of the settling defendant, thus binding that


                                        33
defendant to the responses. R. 4:17-4(a). Similarly, in each case, the

deposition testimony was given by a witness designated to testify as a

corporate representative in accordance with Rule 4:14-2(c) or an analogous

rule, and that witness testified not on his or her own behalf, but on behalf of

the settling defendant. Consequently, when we apply N.J.R.E. 803(c)(25) to

the disputed evidence, we consider whether a given statement was against the

interest of the settling defendant, not whether that statement contravened the

interest of the individual who certified the answers or testified at a deposition.

      To be admissible under N.J.R.E. 803(c)(25), each disputed interrogatory

answer or deposition testimony in this case must have been “so far contrary to

[the declarant defendant’s] pecuniary, proprietary, or social interest, or so far

tended to subject [that defendant] to civil or criminal liability . . . that a

reasonable person in [that defendant’s] position would not have made the

statement unless the person believed it to be true.” When the relevant

statements were made, each declarant was a defendant in this case or in other

asbestos product liability cases. Accordingly, we consider the potential impact

of the statements on the declarant defendants’ interests in this case and other

asbestos litigation.




                                          34
      When the statements at issue were made, they were adverse in three

significant respects to the settling defendants’ litigation positions in this matter

and/or other asbestos cases.

      First, six settling defendants -- Borg Warner, Burnham, Dana, ECR,

Honeywell, and Trane -- faced allegations that they were successors in interest

to entities that historically manufactured or sold asbestos-containing products

but no longer existed. See generally Lefever v. K.P. Hovnanian Enters., 160
N.J. 307, 310 (1999) (stating test for successor liability in certain product

liability settings); Ramirez v. Amsted Indus., Inc., 86 N.J. 332, 349-50 (1981)

(same). Statements made in several of those defendants’ interrogatory

answers, and in one settling defendant’s corporate representative deposition,

directly addressed the question of successor liability, either by reciting

corporate structure and history or by conceding that the named defendant was

the successor in interest of a prior entity. Those statements were “so far

contrary” to those settling defendants’ pecuniary and proprietary interests, and

“so far tended to subject” them to civil liability, that a “reasonable person” in

defendants’ position would not have made the statements unless that person

believed them to be true. See N.J.R.E. 803(c)(25).

      Second, portions of the eight settling defendants’ interrogatory answers,

as well as six of those defendants’ deposition testimony, supported plaintiffs’


                                        35
allegations that the defendants or their predecessors in interest manufactured

and/or sold products containing asbestos. As to some of those defendants, the

statements additionally supported allegations that individuals using those

products could have been exposed to asbestos. Those statements were “so far

contrary” to the defendants’ interests, and “so far tended to subject” them to

civil liability, that a “reasonable person” in their position would not have made

them unless that person believed them to be true. See ibid.

      Third, the interrogatory answers of settling defendants Burnham, ECR,

Peerless, and Trane, and the deposition testimony of the corporate

representatives of settling defendants Borg Warner, Burnham, Dana, and ECR,

included statements against interest on the crucial issue of warnings. Those

interrogatory answers and that deposition testimony indicated that the

defendant companies or entities alleged to be predecessor companies sold

asbestos-containing products without warnings about the dangers of asbestos

exposure during a period that was clearly relevant to this case and other

asbestos cases in which those defendants were sued. Those statements were

consequently “so far contrary” to the defendants’ interests, and “so far tended

to subject” them to civil liability, that a “reasonable person” in their position

would not have made the statements unless that person believed them to be true.

See ibid.


                                          36
      Two of the settling defendants, Honeywell and Weil-McLain, were in a

position different from that of the other six defendants with respect to

warnings. Honeywell and Weil-McLain stated in the disputed discovery that

they provided asbestos-related warnings on asbestos-containing products

beginning in the 1970s. 6 Although those statements could strengthen the two

defendants’ positions with respect to any allegations of exposure to asbestos in

their products after the date on which the defendants added asbestos-related

warnings to their asbestos-containing products, those two defendants

confirmed that during prior years relevant to this and other asbestos cases, they

sold such products without such warnings. Moreover, as we stated in a

criminal setting, “[w]e know of no rule that eviscerates the character of a

statement against penal interest and denies admission of the statement because

it is a mixture of exculpatory and incriminatory statements.” State v. Weaver,

219 N.J. 131, 158-59 (2014); accord N.T., 445 N.J. Super. at 499-500. Those


6
  The interrogatory answers of settling defendant Honeywell stated that
Honeywell provided a warning on asbestos-containing products, “to explicitly
make . . . customers awar[e] of the [product’s] asbestos component,” beginning
in 1973. The interrogatory answers of settling defendant Weil-McLain
indicated that Weil-McLain provided a warning on asbestos-containing
products beginning in 1974, “indicating that the product contained asbestos
fibers, ‘avoid creating dust, breathing asbestos dust may cause serious bodily
harm.’” In an excerpt from its corporate representative deposition, offered into
evidence by Universal, settling defendant Weil-McLain stated that it did not
include a warning, “concerning the dangers of asbestos,” on the boilers that it
manufactured and sold.
                                       37
defendants’ statements about warnings, when those statements were made,

were “so far contrary” to the defendants’ interests that they meet the test of

N.J.R.E. 803(c)(25).

      The Appellate Division reasoned that the statements at issue were

inadmissible under N.J.R.E. 803(c)(25) because the fact that “a particular

defendant manufactured or sold a product containing asbestos but did not warn

about its hazards is only one piece of the much larger picture required to

establish liability.” We disagree. Nothing in N.J.R.E. 803(c)(25) requires a

declarant’s statement to establish all elements of an adversary’s cause of action

in order to be admissible as a statement against interest. Indeed, it is difficult

to imagine any single statement that would address all elements of a cause of

action in a complex product liability case such as this.

      Nor do we share the Appellate Division’s view that the statements were

inadmissible under N.J.R.E. 803(c)(25) because “the existence of asbestos-

containing products and the absence of warnings are objective, well-known

historical facts that the settling defendants could not avoid acknowledging in

the face of incontrovertible proof.” The settling defendants did not simply

acknowledge the “existence” of asbestos-containing products sold without

warnings; they admitted that they manufactured or sold such products without

warnings during all or part of the relevant period. Nothing in the language of


                                        38
N.J.R.E. 803(c)(25), or our case law construing that rule, suggests that it is

limited to statements against interest that address novel or controversial issues,

or statements that constitute the only proof of a given claim.

      In short, all of the excerpts from the settling defendants’ answers to

interrogatories and corporate representative deposition testimony at issue in

this case satisfied the standard of N.J.R.E. 803(c)(25) and were admissible

pursuant to that rule. We do not reach the question whether the evidence was

admissible under N.J.R.E. 804(b)(1) (testimony in prior proceedings), N.J.R.E.

803(b)(1) (statements by party-opponent), or ----
                                             Rule 4:16-1(b).

                                        D.

      In addition to disputing the admissibility of the settling defendants’

interrogatory answers and deposition testimony, plaintiff argued before the

Appellate Division that the trial court improperly denied her motion for a

judgment notwithstanding the verdict or, in the alternative, for a new trial .

That motion was premised in part on the argument that Universal had failed to

present prima facie evidence sufficient to warrant an allocation of fault to the

settling defendants.

      The Appellate Division rejected one of the arguments made by plaintiff

in support of her motion for a judgment notwithstanding the verdict and a new

trial: her contention that the jury had improperly ignored the evidence of


                                        39
asbestos exposure when it allocated only twenty percent of the fault to

Universal. It accordingly affirmed the trial court’s denial of plaintiff’s motion.

The Appellate Division nonetheless stated that the trial court had insufficiently

scrutinized the proofs presented by Universal in support of an allocation of

fault to the settling defendants. It held that Universal had presented no proof

of asbestos exposure as to some of the settling defendants and cautioned the

trial court to assess those proofs as to each defendant on remand.

      In its petition for certification, Universal argued that the Appellate

Division improperly evaluated the evidence that it presented supporting

apportionment of fault to the settling defendants. Plaintiff did not file a cross-

petition challenging the denial of her motion for a judgment notwithstanding

the verdict or a new trial. Instead, she characterized the Appellate Division’s

comments regarding Universal’s allocation proofs as dicta and argued that

those comments did not warrant a grant of certification in this case.

      In light of the Appellate Division’s unchallenged decision affirming the

trial court’s denial of plaintiff’s motion for a judgment notwithstanding the

verdict or a new trial, the issue of Universal’s prima facie showing as to the

fault of the settling defendants is not before the Court. The trial court properly

allowed Universal to present its proofs in support of apportionment of fault to




                                        40
the settling defendants. It was the jury’s province to accept or reject those

proofs, and we leave its verdict undisturbed.

                                       IV.

      The judgment of the Appellate Division is reversed, and the trial court’s

judgment is reinstated.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
FERNANDEZ-VINA, SOLOMON, and TIMPONE join in JUSTICE
PATTERSON’S opinion.




                                       41